UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 333-138951 BLINK COUTURE, INC. (Exact name of registrant as specified in its charter) Delaware 98-0568153 (State of organization) (I.R.S. Employer Identification No.) c/o Regent Private Capital, LLC 5727 South Lewis Avenue Tulsa, Oklahoma 74105 (Address of principal executive offices) (918) 392-3200 (Registrant’s telephone number, including area code) Not Applicable (Former address if changed since last report) Indicate by check markwhether the registrant (1) has filed all reportsrequired to be filed by Section 13 or 15(d) of theSecuritiesExchangeActof 1934duringthe preceding 12months (or for such shorter period that the registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days.Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. LargeAcceleratedFiler o Non-AcceleratedFiler o AcceleratedFiler o SmallerReportingCompany
